82940: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01495: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82940


Short Caption:MAGNIFICO PLAYA, LLC VS. DIST. CT. (MEI-GSR HOLDINGS, LLC)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV200186Classification:Original Proceeding - Civil - Cert/Man/Pro


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerArriendo Advisors, LTD.Stephen S. Kent
							(Gordon & Rees Scully Mansukhani LLP/Reno)
						


PetitionerKristopher KentStephen S. Kent
							(Gordon & Rees Scully Mansukhani LLP/Reno)
						


PetitionerMagnifico Playa, LLCStephen S. Kent
							(Gordon & Rees Scully Mansukhani LLP/Reno)
						


Real Party in InterestAM-GSR Holdings, LLCAnn O. Hall
							(Meruelo Group LLC)
						


Real Party in InterestMEI-GSR Holdings, LLCAnn O. Hall
							(Meruelo Group LLC)
						


RespondentLynne K. Simons


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/21/2021Filing FeeFiling fee paid. E-Payment $250.00 from Stephen S. Kent. (SC)


05/21/2021Petition/WritFiled Petition for Writ of Mandamus and/or Prohibition and/or Certiorari.  (SC)21-14624




05/21/2021AppendixFiled Appendix to Petition for Writ  - Volume 1.  (SC)21-14626




05/21/2021AppendixFiled Appendix to Petition for Writ - Volume 2.  (SC)21-14627




05/21/2021AppendixFiled Appendix to Petition for Writ - Volume 3.  (SC)21-14628




07/01/2021Order/ProceduralFiled Order Directing Answer.  Real Parties in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-18960




07/30/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interests' answer to writ petition due: August 12, 2021. (SC)21-22132




08/09/2021Petition/WritFiled Answering Brief of Real Parties in Interest (Answer to Petition for Writ). (SC)21-23124




08/19/2021Notice/IncomingFiled Petitioners' Substitution of Attorneys (Law Firms, from Kent Law to Gordon Rees Scully Mansukhani, LLP) (SC)21-24189




09/01/2021MotionFiled Petitioners' Motion for Extension of Time in Which to File Reply Brief in Support of Original Petition of Writ of Mandamus and/or Prohibition and/or Certiorari. (SC)21-25550




09/10/2021Order/ProceduralFiled Order Granting Motion. Petitioner's reply due: September 22, 2021. (SC)21-26261




09/21/2021Petition/WritFiled Petitioners' Reply Brief. (SC)21-27301




01/14/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/KP. (SC)22-01495





Combined Case View